 



Exhibit 10.8

Summary of FY05 Compensation for DiamondCluster Outside Directors

          FY05 Comp            
Annual Retainer
  $40,000(1)      
Meeting attendance fees
  None      
Equity having a $
   
value of
  $30,000 in Restricted Stock/

  $30,000 in SARS      
Vesting
  Quarterly over one year

Notes:

(1) Increased from $25,000 to cover tax incurred on restricted shares upon
filing of 83(b) election.

(2) All committee chairs receive an additional $10,000 in equity.

(3) All Audit Committee members, including the Audit Committee Chair, receive an
additional $5,000 in equity.

(4) Board members must retain throughout their term ownership of equity valued
at a minimum of $100,000 in accordance with
     director stock ownership guidelines.

(5) Board members will be expected to sell any equity through the Partner Equity
Sales Program.

